EXHIBIT 10.2

 

NONCOMPETE AGREEMENT

 

This NONCOMPETE AGREEMENT (this “Agreement”), dated as of April 26, 2012 is
between Array BioPharma Inc., a Delaware corporation (the “Company”), which for
the purposes hereof shall include any subsidiary or affiliate of the Company,
and Ron Squarer (the “Employee”).

 

RECITALS

 

A.        Employee is or may be employed in an executive, management or
professional capacity for the Company.

 

B.        The Employee and Company have entered into that certain Employment
Agreement dated at or around the date hereof (the “Employment Agreement”).

 

C.        In order to protect the trade secrets and confidential information of
the Company and as a condition to employment or the continued employment (as the
case may be) of Employee, the Company requires that Employee enter into this
Agreement.

 

NOW THEREFORE, in consideration of Employee’s employment with the Company and of
the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.        Covenants Not to Compete or Interfere.

 

(a)           During the term of Employee’s employment with the Company and for
a period of 12 months thereafter, but only if Employee is both terminated
pursuant to Sections 5(b) or 5(d) of the Employment Agreement and the Company
actually makes payments of benefits contemplated by Section 5(e) of the
Employment Agreement (it being agreed that this restriction shall not be
applicable should Employee waive rights to such benefits), Employee shall not,
within the United States or within a 50 mile radius of any area where the
Company is doing business (including any point of sale of the Company’s products
or services) at the time of such termination, directly or indirectly own,
manage, operate, control, be employed by, serve as a consultant to or otherwise
participate in any business (a “Competitive Business”) involving the
manufacturing, development and commercialization of small molecule, targeted
pharmaceutical products for use in the treatment of inflammation and/or cancer;
provided, however that (i) a Competitive Business shall only include products
for which the Company has substantial development and commercialization rights
(it being agreed that with respect to a collaboration or joint venture, the
activities that shall be restricted hereunder are only the activities being
performed by the Company or for which the Company has the contractual right to
perform under the applicable joint venture or collaboration agreement), (ii) a
Competitive Business shall only include products with the same mechanism as
those of the Company, subject to this proviso, (iii) a Competing Business shall
only include products involving the same stage of tumor or disease and line of
therapy (collectively, “Target Population”) as that of a product of the Company
where either (x) the Company has run a clinical trial with the same mechanism in
patients for the same Target Population (not a so called “all comers” trial) and
such development program is not either dormant or abandoned or (y) the Company’s
product has been approved and is still being commercialized, (iv) a Competitive
Business shall not include products of the Company whose original composition of
matter patent, or regulatory exclusivity is expected to expire (or has already
expired) prior to such competing product entering the related market, (v) a
Competing Business shall not include products that are expected to be used, or
are used, as adjuvant (or add on) therapy to the Company’s product that do not
otherwise fall within this Section 1(a), (vi) 

 

--------------------------------------------------------------------------------


 

Employee shall not be deemed in violation of this restriction to the extent he
is employed by or consults with a company or business that generates less than
10% of its aggregate annual revenues from a Competing Business at the time of
initial employment or consultancy and (vii) Employee shall not be deemed in
violation of this restriction to the extent he only owns a passive investment
equity interest in a company engaged in a Competing Business.

 

(b)       During the term of Employee’s employment with the Company and for a
period of 12 months thereafter, and regardless of the reason for Employee’s
termination, Employee shall not (i) cause or attempt to cause any employee of
the Company to leave the employ of the Company, (ii) actively recruit any
employee of the Company to work for any organization of, or in which Employee is
an officer, director, employee, consultant, independent contractor or owner of
an equity interest; (iii) for purposes of engaging in activities deemed
restricted by virtue of Section 1(a) above and only to the extent thereof
(regardless of whether 1(a) is not effective by virtue of Employee’s waiver of
severance benefits under the Employment Agreement), solicit the business or
patronage of any client, customer or account, or prospective client, customer or
account, of the Company which were contacted, solicited or served by Employee
while employed by the Company; provided, however, that the references to
“client, customer or account” within this item (iii) shall not be applicable to
wholesalers, GPOs, doctors or pharmacy chains as such reference is intended to
refer only to the Company’s collaboration partners; or (iv) divert or take away,
or attempt to take away, the business or patronage of any client, customer or
account, or prospective client, customer or account, of the Company which were
contacted, solicited or served by Employee while employed by the Company;
provided, however, that the mere solicitation and selling of products permitted
under 1(b)(iii) will not, in and of itself, be deemed to be “diverting”, “taking
away” or “attempting to take away” business or patronage under this (iv).

 

(c)       Employee acknowledges that through his employment with the Company he
will acquire access to information suited to immediate application by a business
in competition with the Company.  Accordingly, Employee considers the foregoing
restrictions on his future employment or business activities in all respects
reasonable.  Employee specifically acknowledges that the Company and its
licensees, as well as the Company’s competitors, provide their services
throughout the geographic area specified in Section 1(a) above.  Employee
therefore specifically consents to the foregoing geographic restriction on
competition and believes that such a restriction is reasonable, given the scope
of the Company’s business and the nature of Employee’s position with the
Company.

 

(d)       Employee acknowledges the following provisions of Colorado law, set
forth in Colorado Revised Statutes § 8-2-113(2):

 

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

 

(a)                     Any contract for the purchase and sale of a business or
the assets of a business;

 

(b)                     Any contract for the protection of trade secrets;

 

(c)                      Any contract provision providing for the recovery of
the expense of educating and training an employee who has served an employer for
a period of less than two years;

 

(d)                     Executive and management personnel and officers and
employees who constitute professional staff to executive and management
personnel.

 

Employee acknowledges that this Agreement is a contract for the protection of
trade secrets under § 8-2-113(2)(b), and is intended to protect the confidential
information and trade secrets of the Company, and that Employee is an executive
and management employee or professional staff to executive or management
personnel, within the meaning of § 8-2-113(2)(d).

 

--------------------------------------------------------------------------------


 

2.        No Employment Contract; Termination.  This Agreement is not an
employment contract and by execution hereof the parties do not intend to create
an employment contract.  If, through no fault of Employee, the Company
liquidates substantially all of its assets, or permanently terminates its
operations, Employee’s obligations under Paragraphs 1(a) and 1(b) shall also
terminate.

 

3.        Injunctive Relief; Damages.  Upon a breach or threatened breach by
Employee of any of the provisions of this Agreement, the Company shall be
entitled to an injunction restraining Employee from such breach without posting
a bond.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach, including
recovery of damages from Employee.

 

4.        Attorney’s Fees.  In any action to enforce any of the provisions of
this Agreement, the prevailing party shall be entitled to reasonable attorneys’
fees and costs of investigation and litigation.

 

5.        Severability.  It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the law.  Accordingly, if any provision of this Agreement shall prove to
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and in lieu of each provision of this Agreement that is
illegal, invalid or unenforceable, there shall be added as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable. 
In the event that a court finds any portion of Section 1 to be overly broad, and
therefore unenforceable, the parties intend that the court shall modify such
portion of paragraph 1 to reflect the maximum restraint allowable, and shall
enforce this Agreement and the covenants herein as so modified.

 

6.        Entire Agreement; Governing Law.  This Agreement embodies the entire
Agreement between the parties concerning the subject matter hereof and replaces
and supersedes any prior or contemporaneous negotiations, oral representations,
agreements or understandings among or attributable to the parties hereto.  The
provisions of this Agreement shall not limit or otherwise affect Employee’s
obligations under the provisions of any agreement with the Company with respect
to the nondisclosure of the Company’s confidential information.  This Agreement
and all performances hereunder shall be governed by and construed in accordance
with the laws of the State of Colorado.

 

7.        Consent to Jurisdiction.  All judicial proceedings brought against
Employee arising out of or relating to this Agreement may be brought in any
state or federal court of competent jurisdiction in this State of Colorado, and
by execution and delivery of this Agreement, Employee accepts the nonexclusive
jurisdiction of the aforesaid courts and waives any defense of forum non
convenient and irrevocably agrees to be bound by any judgment rendered thereby
in connection with this Agreement.

 

8.        Waiver of Jury Trial.  Employee and the Company hereby agree to waive
their respective rights to a jury trial of any claim or cause of action based
upon or arising out of this Agreement.  The scope of this waiver is intended to
be all encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this Agreement, including without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims.  Employee and the Company warrant and represent
that each has reviewed this waiver with its legal counsel and that each
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel.  In the event of litigation, this Agreement may be filed as
a written consent to a trial by the court.

 

9.        Amendments; Waiver.  This Agreement may not be altered or amended, and
no right hereunder may be waived, except by an instrument executed by each of
the parties hereto.  No waiver of any term, provision, or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such term, provision or condition or as a
waiver of any other term, provision or condition of this Agreement.

 

--------------------------------------------------------------------------------


 

10.      Assignment.  The Company may assign its rights and obligations under
this Agreement to any subsidiary or affiliate of the Company or to any acquirer
of substantially all of the business of the Company, and all covenants and
Agreements hereunder shall inure to the benefit of and be enforceable by or
against any such assignee.  Neither this Agreement nor any rights or duties
hereunder may be assigned or delegated by Employee.

 

11.      Binding Effect.  Except as otherwise provided herein, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs, successors and assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

COMPANY:

ARRAY BIOPHARMA INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

/s/ Kyle Lefkoff

 

 

Kyle Lefkoff

 

 

Chairman, Board of Directors

 

 

 

 

 

 

EMPLOYEE:

 

/s/ Ron Squarer

 

 

Ron Squarer

 

--------------------------------------------------------------------------------